                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.1 Page 1 of 11


                                    KAZEROUNI LAW GROUP, APC                 LAW OFFICE OF DANIEL G. SHAY
                                1
                                    Abbas Kazerounian, Esq. (249203)         Daniel G. Shay, Esq. (250548)
                                2   ak@kazlg.com                             danielshay@tcpafdcpa.com
                                    Matthew M. Loker, Esq. (279939)          409 Camino Del Rio South, Suite 101B
                                3
                                    ml@kazlg.com                             San Diego, CA 92108
                                4   245 Fischer Avenue, Unit D1              Telephone: (619) 222-7249
                                    Costa Mesa, CA 92626                     Facsimile: (866) 431-3292
                                5
                                    Telephone: (800) 400-6808
                                6   Facsimile: (800) 520-5523
                                7   HYDE & SWIGART
                                8   Joshua B. Swigart, Esq. (225557)
                                    josh@westcoastlitigation.com
                                9   2221 Camino Del Rio South, Ste. 101
                               10   San Diego, CA 92108
                                    Telephone: (619) 233-7770
                               11   Facsimile: (619) 297-1022
KAZEROUNI LAW GROUP, APC




                               12
 245 FISCHER AVENUE, UNIT D1




                                    Attorneys for Plaintiff,
    COSTA MESA, CA 92626




                               13
                               14
                                                        UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                               15
                                    NIEYSHA WHITE,                            Case No.: '19CV0213 LAB JLB
                               16   INDIVIDUALLY AND ON
                                    BEHALF OF ALL OTHERS                      CLASS ACTION
                               17   SIMILARLY SITUATED,
                               18                 Plaintiff,                  COMPLAINT FOR DAMAGES FOR
                               19                                             VIOLATION OF:
                                                          v.
                               20   CONTINENTAL CENTRAL                           (1) THE FAIR DEBT
                               21   CREDIT, INC.,                                     COLLECTION PRACTICES
                                                                                      ACT 15 U.S.C. § 1692, ET
                               22                 Defendant.                          SEQ.; AND,
                               23
                                                                                  (2) THE ROSENTHAL FAIR
                               24                                                     DEBT COLLECTION
                               25                                                     PRACTICES ACT, CAL. CIV.
                                                                                      CODE § 1788, ET SEQ.
                               26

                               27                                             JURY TRIAL DEMANDED

                               28

                                    Case #                                      White, et al. v. Continental Central Credit, Inc.
                                                               CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.2 Page 2 of 11



                                1                                        INTRODUCTION
                                2   1.     The United States Congress has found abundant evidence of the use of
                                3          abusive, deceptive, and unfair debt collection practices by many debt
                                4          collectors, and has determined that abusive debt collection practices contribute
                                5          to the number of personal bankruptcies, to marital instability, to the loss of
                                6          jobs, and to invasions of individual privacy. Congress wrote the Fair Debt
                                7          Collection Practices Act, 15 U.S.C. § 1692 et seq, to eliminate abusive debt
                                8          collection practices by debt collectors, to insure that those debt collectors who
                                9          refrain from using abusive debt collection practices are not competitively
                               10          disadvantaged, and to promote consistent State action to protect consumers
                               11          against debt collection abuses.
KAZEROUNI LAW GROUP, APC




                               12   2.     The California legislature has determined that the banking and credit system
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13          and grantors of credit to consumers are dependent upon the collection of just
                               14          and owing debts and that unfair or deceptive collection practices undermine
                               15          the public confidence that is essential to the continued functioning of the
                               16          banking and credit system and sound extensions of credit to consumers. The
                               17          Legislature has further determined that there is a need to ensure that debt
                               18          collectors exercise this responsibility with fairness, honesty, and due regard
                               19          for the debtor’s rights and that debt collectors must be prohibited from
                               20          engaging in unfair or deceptive acts or practices.1
                               21   3.     NIEYSHA WHITE (“Plaintiff”), by Plaintiff’s attorneys, brings this class
                               22          action to challenge the actions of CONTINENTAL CENTRAL CREDIT,
                               23          INC. (“Defendant”) with regard to attempts by Defendant, a debt collector, to
                               24          unlawfully and abusively collect a debt allegedly owed by Plaintiff, and this
                               25          conduct caused Plaintiff damages.
                               26   ///
                               27   ///
                               28   1
                                        Cal. Civ. Code §§ 1788.1 (a)-(b)
                                    Case #                                   1 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.3 Page 3 of 11



                                1   4.   Plaintiff makes these allegations on information and belief, with the exception
                                2        of those allegations that pertain to a plaintiff, or to a Plaintiff’s counsel, which
                                3        Plaintiff alleges on personal knowledge.
                                4   5.   While many violations are described below with specificity, this Complaint
                                5        alleges violations of the statute cited in its entirety.
                                6   6.   Unless otherwise stated, all the conduct engaged in by Defendant took place
                                7        in California.
                                8   7.   Any violations by Defendant were knowing, willful, and intentional, and
                                9        Defendant did not maintain procedures reasonably adapted to avoid any such
                               10        violation.
                               11   8.   Unless otherwise indicated, the use of Defendant’s name in this Complaint
KAZEROUNI LAW GROUP, APC




                               12        includes all agents, employees, officers, members, directors, heirs, successors,
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13        assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                               14        of Defendant’s named.
                               15                                 JURISDICTION AND VENUE
                               16   9.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C. §
                               17        1692 and, 28 U.S.C. § 1367 for supplemental state claims.
                               18   10. This action arises out of Defendant’s violations of (i) the Fair Debt Collection
                               19        Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”); and, (ii) the Rosenthal
                               20        Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.
                               21        (“RFDCPA”).
                               22   11. Because Defendant conducts business within the State of California, personal
                               23        jurisdiction is established.
                               24   12. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
                               25        Plaintiffs resides in the County of San Diego, State of California which is
                               26        within this judicial district; (ii) the conduct complained of herein occurred
                               27        within this judicial district; and, (iii) Defendant conducted business within this
                               28        judicial district and is also located within this judicial district.

                                    Case #                                   2 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.4 Page 4 of 11



                                1                                           PARTIES
                                2   13. Plaintiff is a natural person who resides in the County of San Diego, State of
                                3         California, from whom a debt collector sought to collect a consumer debt
                                4         which was due and owing or alleged to be due and owing from Plaintiff, and
                                5         is a “debtor” as that term is defined by California Civil Code § 1788.2(h).
                                6   14. In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                                7         1692a(3).
                                8   15. Plaintiff is informed and believes, and thereon alleges, that Defendant is an
                                9         entity whose State of Incorporation and principal place of business is in the
                               10         County of San Diego, State of California.
                               11   16. Plaintiff is informed and believes, and thereon alleges, that Defendant, in the
KAZEROUNI LAW GROUP, APC




                               12         ordinary course of business, regularly, on behalf of themselves or others,
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13         engage in debt collection as that term is defined by California Civil Code §
                               14         1788.2(b), and is therefore a “debt collector” as that term is defined by
                               15         California Civil Code § 1788.2(c) and 15 U.S.C. § 1692a(6).
                               16   17. This case involves money, property or their equivalent, due or owing or
                               17         alleged to be due or owing from a natural person by reason of a consumer
                               18         credit transaction. As such, this action arises out of a “consumer debt” and
                               19         “consumer credit” as those terms are defined by Cal. Civ. Code § 1788.2(f)
                               20         and a “debt” as that term is defined by 15 U.S.C. 1692a(5).
                               21                                 FACTUAL ALLEGATIONS
                               22   18. At all times relevant, Plaintiff is an individual residing within the State of
                               23         California.
                               24   19. Plaintiff is informed and believes, and thereon alleges, that at all times
                               25         relevant, Defendant conducted business in the State of California.
                               26   ///
                               27   ///
                               28   ///

                                    Case #                                  3 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                  CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.5 Page 5 of 11



                                1   20. Sometime prior to 2018, Plaintiff incurred financial obligations to original
                                2        creditor, Cabrillo Credit Union, that were money, property, or their
                                3        equivalent, which is due or owing, or alleged to be due or owing, from a
                                4        natural person to another person and were therefore “debt(s)” and a
                                5        “consumer debt” as the terms are defined by 15 U.S.C. § 1692a(6); and,
                                6        California Civil Code §1788.2(f).
                                7   21. Subsequently, the alleged debt was allegedly assigned, placed, or otherwise
                                8        transferred, to Defendant for collection.
                                9   22. In this regard, Defendant sent Defendant’s initial written communication to
                               10        Plaintiff on October 2, 2018.
                               11   23. Said initial written communication, in part, stated the following:
KAZEROUNI LAW GROUP, APC




                               12
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                               14
                               15
                               16   24. Specifically at issue herein is Defendant’s statement regarding verbal or
                               17        written disputes within thirty days of the date of receipt in order to obtain
                               18        verification of the debt or a copy of the judgment.
                               19   25. This statement misconstrues the protections offered by 15 U.S.C. § 1692g to
                               20        the detriment of consumers.
                               21   26. The purpose of 15 U.S.C. § 1692g is to ensure that consumers are made aware
                               22        of their rights with respect to debt collection activities.
                               23   27. The plain meaning of 15 U.S.C. § 1692g is that debtors can trigger the rights
                               24        under subsection (a)(3) by either an oral or written dispute, while debtors can
                               25        trigger the rights under subsections (a)(4) and (a)(5) only through a written
                               26        dispute.
                               27
                               28

                                    Case #                                   4 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.6 Page 6 of 11



                                1   28. By claiming verbal disputes will also trigger the protections of 15 U.S.C. §§
                                2        1692(a)(4)-(5), Defendant is misleading consumers and causing consumers
                                3        who only orally dispute debts to forgo said protections.
                                4   29. Defendant’s statement is likely to mislead the least sophisticated consumer
                                5        since consumers will believe that oral statements will provide the same
                                6        protection as written statements.
                                7   30. Through this conduct, Defendant violated 15 U.S.C. § 1692g by failing to
                                8        include the proper debt verification procedures. This section is incorporated
                                9        into the RFDCPA through Cal. Civ. Code § 1788.17; thus, Defendant also
                               10        violated Cal. Civ. Code § 1788.17.
                               11   31. Through this conduct, Defendant violated 15 U.S.C. § 1692e by using false,
KAZEROUNI LAW GROUP, APC




                               12        deceptive and misleading representations in connection with the collection of
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13        Plaintiff’s alleged debts.    This section is incorporated into the RFDCPA
                               14        through Cal. Civ. Code § 1788.17; thus, Defendant also violated Cal. Civ.
                               15        Code § 1788.17.
                               16   32. Through this conduct, Defendant violated 15 U.S.C. § 1692e(10) by using
                               17        false representations and deceptive means to collect Plaintiff’s alleged debt.
                               18        This section is incorporated into the RFDCPA through Cal. Civ. Code §
                               19        1788.17; thus, Defendant also violated Cal. Civ. Code § 1788.17.
                               20   33. Through this conduct, Defendant violated 15 U.S.C. § 1692f by using unfair
                               21        and unconscionable means to collect Plaintiff’s alleged debt. This section is
                               22        incorporated into the RFDCPA through Cal. Civ. Code § 1788.17; thus,
                               23        Defendant also violated Cal. Civ. Code § 1788.17.
                               24                                     CLASS ALLEGATIONS
                               25   34. Plaintiff brings this action on behalf of herself individually, and on behalf of
                               26        all others similarly situated (“the Classes”).
                               27
                               28

                                    Case #                                  5 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                  CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.7 Page 7 of 11



                                1   35. Plaintiff represent, and is a member of the FDCPA Class, defined as follows:
                                                  (i) all persons with addresses within the United States; (ii) who
                                2
                                                 were sent one or more collection letter(s) by Defendant; (iii) to
                                3                recover a consumer debt; (iv) with the same or substantially
                                                 similar “Important Message”; (iv) which was not returned
                                4
                                                 undeliverable by the United States Postal Service; (v) at any
                                5                time one year prior to the date of the filing of this Action.
                                6   36. Plaintiff represent, and is a member of the RFDCPA Class, defined as follows:
                                                 (i) all persons with addresses within the State of California (ii)
                                7
                                                 who were sent one or more collection letter(s) by Defendant;
                                8                (iii) to recover a consumer debt; (iv) with the same or
                                                 substantially similar “Important Message”; (iv) which was not
                                9
                                                 returned undeliverable by the United States Postal Service; (v)
                               10                at any time one year prior to the date of the filing of this Action
                               11   37. Defendant and its employees or agents are excluded from the Classes.
KAZEROUNI LAW GROUP, APC




                               12   38. Plaintiff does not know the exact number of persons in the Classes, but
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13        believe them to be in the several hundreds, if not thousands, making joinder of
                               14        all these actions impracticable.
                               15   39. The joinder of the Classes members is impractical and the disposition of their
                               16        claims in the Classes action will provide substantial benefits both to the
                               17        parties and to the court.          The identity of the individual members is
                               18        ascertainable through Defendant’s and/or Defendant’s agents’ records or by
                               19        public notice.
                               20   40. There is a well-defined community of interest in the questions of law and fact
                               21        involved affecting the members of the Classes. The questions of law and fact
                               22        common to the Classes predominate over questions affecting only individual
                               23        class members, and include, but are not limited to, the following:
                               24             a. Whether Defendant’s letter violated the FDCPA;
                               25             b. Whether Defendant’s letter violated the RFDCPA;
                               26             c. Whether members of the Classes are entitled to the remedies under the
                               27                FDCPA;
                               28

                                    Case #                                  6 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                  CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.8 Page 8 of 11



                                1             d. Whether members of the Classes are entitled to the remedies under the
                                2                RFDCPA;
                                3             e. Whether members of the Classes are entitled to declaratory relief
                                4                pursuant to the FDCPA;
                                5             f. Whether members of the Classes are entitled to declaratory relief
                                6                pursuant to the RFDCPA;
                                7             g. Whether members of the Classes are entitled to injunctive relief
                                8                pursuant to the FDCPA;
                                9             h. Whether members of the Classes are entitled to injunctive relief
                               10                pursuant to the RFDCPA;
                               11             i. Whether members of the Classes are entitled to an award of
KAZEROUNI LAW GROUP, APC




                               12                reasonable attorneys’ fees and costs of suit pursuant to the FDCPA;
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13             j. Whether members of the Classes are entitled to an award of
                               14                reasonable attorneys’ fees and costs of suit pursuant to the RFDCPA;
                               15             k. Whether Defendant can satisfy the bona fide error affirmative defense
                               16                pursuant to the FDCPA; and,
                               17             l. Whether Defendant can satisfy the bona fide error affirmative defense
                               18                pursuant to the RFDCPA.
                               19   41. As a person that received at least one written communication from Defendant
                               20        in violation of Federal and State fair debt collection laws, Plaintiff is asserting
                               21        claims that are typical of the Classes.
                               22   42. Plaintiff will fairly and adequately protect the interests of the Classes.
                               23   43. Plaintiff have retained counsel experienced in consumer class action litigation
                               24        and in handling claims involving unlawful debt collection practices.
                               25   44. Plaintiff’s claims are typical of the claims of the Classes, which all arise from
                               26        the same operative facts involving unlawful collection practices.
                               27
                               28

                                    Case #                                  7 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                  CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.9 Page 9 of 11



                                1   45. A class action is a superior method for the fair and efficient adjudication of
                                2        this controversy. Class-wide damages are essential to induce Defendant to
                                3        comply with California law. The interest of class members in individually
                                4        controlling the prosecution of separate claims against Defendant is small
                                5        because the maximum statutory damages in an individual action under the
                                6        FDCPA and/or RFDCPA are $1,000. Management of these claims is likely to
                                7        present significantly fewer difficulties than those presented in many class
                                8        claims, e.g., securities fraud.
                                9   46. Defendant has acted on grounds generally applicable to the Classes, thereby
                               10        making appropriate final declaratory relief with respect to the Classes as a
                               11        whole.
KAZEROUNI LAW GROUP, APC




                               12   47. Plaintiff contemplate providing notice to the putative class members by direct
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13        mail in the form of a postcard and via Internet website.
                               14   48. Plaintiff request certification of a hybrid class for monetary damages and
                               15        injunctive relief.
                               16                                           COUNT I
                               17             VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               18                             15 U.S.C. §§ 1692, ET SEQ. (FDCPA)
                               19                                [AGAINST ALL DEFENDANTS]
                               20   49. Plaintiff incorporate by reference all of the above paragraphs of this
                               21        Complaint as though fully stated herein.
                               22   50. The foregoing acts and omissions constitute numerous and multiple violations
                               23        of the FDCPA.
                               24
                               25
                               26

                               27
                               28

                                    Case #                                   8 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.10 Page 10 of 11



                                1    51. As a result of each and every violation of the FDCPA, Plaintiff, and the
                                2         putative class members, are entitled to any actual damages pursuant to 15
                                3         U.S.C. § 1692k(a)(1); statutory damages for a knowing or willful violation in
                                4         the amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and
                                5         reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from
                                6         each Defendant individually.
                                7                                             COUNT II
                                8       VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                                9                        CAL. CIV. CODE §§ 1788, ET SEQ. (RFDCPA)
                               10                                 [AGAINST ALL DEFENDANTS]
                               11    52. Plaintiff incorporate by reference all of the above paragraphs of this
KAZEROUNI LAW GROUP, APC




                               12         Complaint as though fully stated herein.
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                               14    53. The foregoing acts and omissions constitute numerous and multiple violations
                               15         of the FDCPA.
                               16    54. As a result of each and every violation of the RFDCPA, Plaintiff, and the
                               17         members of the Class, are entitled to any actual damages pursuant to Cal. Civ.
                               18         Code § 1788.30(a); statutory damages for a knowing or willful violation in the
                               19         amount up to $1,000.00 pursuant to Cal. Civ. Code § 1788.30(b); and
                               20         reasonable attorney’s fees and costs pursuant to Cal. Civ. Code § 1788.30(c)
                               21         from Defendant.
                               22                                      PRAYER FOR RELIEF
                               23    WHEREFORE, Plaintiff pray that judgment be entered against Defendant on
                               24    behalf of each putative class member as follows:
                               25             • That this action be certified as a class action on behalf of the Classes as
                               26                requested herein;
                               27             • That Plaintiff be appointed as representative of the Classes;
                               28             • That Plaintiff’s counsel be appointed as counsel for the Classes;

                                     Case #                                    9 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                     CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00213-LAB-JLB Document 1 Filed 01/30/19 PageID.11 Page 11 of 11



                                1             • An award of actual damages, in an amount to be determined at trial,
                                2                pursuant to 15 U.S.C. § 1692k(a)(1), for each plaintiff and putative class
                                3                member;
                                4             • An award of actual damages, in an amount to be determined at trial,
                                5                pursuant to Cal. Civ. Code § 1788.30(a), for each plaintiff and putative
                                6                class member;
                                7             • An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
                                8                1692k(a)(2)(A), for each plaintiff and putative class member;
                                9             • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code
                               10                § 1788.30(b), for each plaintiff and putative class member;
                               11             • An award of costs of litigation and reasonable attorney’s fees, pursuant
KAZEROUNI LAW GROUP, APC




                               12                to 15 U.S.C. § 1692k(a)(3), against Defendant;
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13             • An award of costs of litigation and reasonable attorney’s fees, pursuant
                               14                to Cal. Civ. Code § 1788.30(c); and,
                               15             • Any and all other relief that this Court deems just and proper.
                               16                                        TRIAL BY JURY
                               17    55. Pursuant to the seventh amendment to the Constitution of the United States of
                               18         America, Plaintiff is entitled to, and demands, a trial by jury.
                               19

                               20
                                     Dated: January 29, 2019                                              Respectfully submitted,
                               21
                               22                                                              KAZEROUNI LAW GROUP, APC
                               23
                                                                                              By: ___/s/ Matthew M. Loker___
                               24                                                                   MATTHEW M. LOKER, ESQ.
                                                                                                     ATTORNEY FOR PLAINTIFF
                               25
                               26

                               27
                               28

                                     Case #                                  10 of 10 White, et al. v. Continental Central Credit, Inc.
                                                                    CLASS ACTION COMPLAINT
